769 So.2d 443 (2000)
Heather FROST, Appellant,
v.
STATE of Florida, Appellee.
No. 1D99-2780.
District Court of Appeal of Florida, First District.
September 21, 2000.
Nancy A. Daniels, Public Defender; Joel Arnold, Assistant Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Attorney General; James W. Rogers, Senior Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
In this case, the record demonstrates that the written sentence does not conform with the oral pronouncement. The trial court orally pronounced a sentence of 56 *444 months' imprisonment followed by two years' probation on the burglary count of one case, and the court imposed 56 months' imprisonment without any probation on all other counts. However, the written sentence differed from the oral pronouncement in that two years' probation was improperly added to the sentences on each count rather than only on the burglary count.
Where there is a discrepancy between the oral pronouncement and the written sentence, we should remand for the trial court to conform the written sentence to the oral pronouncement. See Willis v. State, 656 So.2d 261 (Fla. 1st DCA 1995). Accordingly, this case is remanded with instructions for the written sentence to be conformed to the oral pronouncement. Upon remand, appellant need not be present for the correction of the sentence since correction is merely a ministerial act. See Farmer v. State, 670 So.2d 1143, 1144 (Fla. 1st DCA 1996). In all other respects the judgment of conviction and sentences are affirmed.
WOLF, DAVIS and BROWNING, JJ., concur.